Citation Nr: 0830297	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2001 of an agency of 
original jurisdiction, in this case, the  Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.

In March 2007, the Board remanded the claim for a total 
disability rating for compensation based on individual 
unemployability in order to provide the veteran appropriate 
VCAA notice, to obtain records from the Social Security 
Administration (SSA), and to afford the veteran a VA 
examination.  The additional development was conducted by the 
Appeals Management Center in Washington, DC. 

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


REMAND 

During the pendency of the appeal, in a rating decision in 
March 2007, the RO granted service connection for prostate 
cancer and assigned a schedular rating of 100 percent, 
effective November 30, 2006.  The RO also granted entitlement 
to special monthly compensation on account of being 
housebound, effective November 30, 2006.  

In April 2007, noting that the veteran was to have a radical 
prostatectomy in April 2007, the RO notified the veteran that 
a VA examination would be scheduled to evaluate the severity 
of the prostate cancer.  


Under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (malignancy of 
the genitourinary system), six months following the cessation 
of surgical or other therapeutic procedures, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months. 

In June 2008, the veteran stated that his prostate cancer 
also affects his employability, which was not addressed in 
the Supplemental Statement of the Case. 

As it is not clear from the record, whether the prostate 
cancer is still rated 100 percent or rated on residuals as 
voiding dysfunction or renal dysfunction, and as a claim for 
total disability rating for compensation based on individual 
unemployability may not be considered when a schedular 100 
percent rating is already in effect for another service-
connected disability, VAOPGCPREC 6-99, further development is 
required.

Accordingly, the claim is remanded for the following action. 

1. Ascertain the current rating for 
prostate cancer.  If the disability is 
rated less than 100 percent on a 
schedular basis, obtain the report of VA 
examination, which was the basis for the 
current rating of prostate cancer. 

2. Schedular the veteran for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
post-traumatic stress disorder, including 
the effect of the service-connected 
prostate cancer.  The claims folder 
should be made available to the examiner 
for review. The examiner is asked to 
express an opinion as to whether the 
veteran is able to secure or maintain 
substantially gainful employment, 
considering post-traumatic stress 
disorder and the residuals of prostate 
cancer. 




3. After the development has been 
completed, adjudicate the claim for a 
total disability rating for compensation 
based on individual unemployability.  
If the benefit sought is denied, furnish 
the veteran a supplemental statement of 
the case, and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).








 Department of Veterans Affairs


